Citation Nr: 1134865	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-08 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for service-connected bilateral hearing loss, 

2.  Entitlement to a rating in excess of 10 percent for bilateral tinnitus on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), claimed as entitlement to a separate compensable rating for hyperacusis.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to November 1976.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a September 2007 rating decision issued in October 2007 by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned during an April 2011 Travel Board hearing at the RO; a transcript of that hearing is associated with the claims file.  

In an October 2007 notice of disagreement (NOD), the Veteran contended that his hyperacucis, extreme sensitivity to noise, should be considered as a separate disability not synonymous with hearing loss.  In support, he attached a Wikipedia printout defining hyperacusis as a health condition characterized by an over-sensitivity to certain frequency ranges of sound (a collapsed tolerance to normal environmental sound) and stating that with cochlear hyperacusis (the most common form of hyperacusis), the symptoms are ear pain, annoyance and general intolerance to any sounds that most people do not notice or consider unpleasant and that as many as 86 percent of hyperacusis sufferers also have tinnitus.  In light of this, the Board's June 2011 remand recharacterized the issues as listed on the title page. 

In June 2001, the appeal was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  It now is before the Board for further appellate consideration.


The appeal again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND





Accordingly, the case is REMANDED for the following action:

1. 





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


